      Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 1 of 13 PageID #:320




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                            WESTERN DIVISION

    DENNIS HOGUE,

                 Plaintiff,

           v.
                                                  Case No. 3:19-cv-50151
    JOHN VARGA, ILLINOIS
    DEPARTMENT OF CORRECTIONS,                    Honorable Iain D. Johnston
    WEXFORD HEALTH SOURCES, INC.,
    DR. MERRILL ZAHTZ, SUSAN
    TUELL, AND DOE NO. 1,

                 Defendants.


                       MEMORANDUM OPINION AND ORDER

          Plaintiff Dennis Hogue, now on parole, was an inmate at Dixon Correctional

Center (DCC) in Dixon, Illinois. Hogue is legally blind, has chronic arthritis, and

has had both hips and one knee replaced. He brings suit under 42 U.S.C. § 1983, the

Americans with Disabilities Act, and the Rehabilitation Act. Hogue’s constitutional

claims name all Defendants except the Illinois Department of Corrections (IDOC),

and his statutory claims are exclusive to IDOC.

I. Background

         Dennis Hogue was incarcerated at DCC from January 29, 2018, until October

10, 2019. 1 Dkt. 39, ¶¶ 1, 18. He is legally blind, had previously underwent a double

hip replacement and a left knee replacement, and suffered from hepatitis C,

schizoaffective disorder, asthma, and chronic arthritis. Id. ¶ 19. Among other


1   The facts are taken from Hogue’s second-amended complaint. Dkt. 39.
                                              1
   Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 2 of 13 PageID #:321




difficulties, Hogue has trouble walking. Id. ¶ 35. On arrival at DCC, he was given a

permit that purported to prevent him from being placed in a housing unit with a

high gallery or requiring him to sleep on a high bunk. Id. ¶ 20. Hogue was first

placed in Housing Unit 44. But that unit is about a mile from both the dining

facility and the church. Id. ¶¶ 21–22.

       Around October 30, 2018, ten months after he arrived at DCC, Dr. Zahtz

examined Hogue but did not recommend a housing change. Id. ¶ 23. Hogue often

had a hard time walking well enough to keep up with the other inmates. He alleges

that even in line at the dining facility, he “would often fall and have to crawl to keep

up.” Id. ¶ 24. In response, a currently unnamed correctional officer (hereinafter

referred to as “Officer Doe”) harassed and humiliated Hogue and “told him to keep

up with the line or he could go to solitary confinement.” Id. He explained his

conditions to Officer Doe and requested his meals be delivered to his cell, but the

request was denied. Id. ¶ 25. Hogue further alleges that, as a result of these

difficulties, he missed between ten and fifteen meals because he was unable to get

to the dining facility. Id.

       Around December 9, 2018, Hogue fell when in line returning from church

services. Id. ¶ 26. He injured his knees and right check and so he went to the

medical clinic. Id. There, Nurse Tuell reviewed and signed his injury report, but did

not recommend that Hogue be moved to a closer housing unit. Id. About a month

and a half later, on January 25, 2019, Hogue returned to the medical clinic and

requested he be given his three meals a day in his cell because of his medical



                                           2
    Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 3 of 13 PageID #:322




conditions and his frequent falls. Id. ¶ 27. He explained these difficulties to Dr.

Zahtz and Nurse Tuell, but was told that he would have to speak with Warden

Varga. Id. ¶ 28. He then spoke to Officer Doe and requested a closer housing unit.

Officer Doe responded that Hogue could be moved to Housing Unit 66—which was

closer but had stairs—or he could be placed in solitary confinement. Id. ¶ 29.

      Hogue alleges that he was never offered the option of moving to the housing

unit for disabled inmates, but that such a housing unit does exist. Id. ¶ 30. Instead,

Hogue contends that he was forced to move to Housing Unit 66 in February 2019,

and that the order for him to move there “came from the top.” Hogue inferred,

reasonably so, that this meant the order came from Warden Varga. Id. ¶ 31.

      Just as Officer Doe had warned, Housing Unit 66 had a stairwell. When

Hogue traveled to or from his cell, he had to use the stairwell, which was made

more difficult because of Hogue’s conditions and a loose railing. Id. ¶ 35. Hogue

then complained about the difficult living arrangements to several corrections

officers and directly to Warden Varga. Id. ¶¶ 36, 38. Varga responded by giving

Hogue a care package of soap and deodorant and a promise that he would take care

of it. Hogue believed this to mean that the warden would transfer him to a first-

floor cell, but that did not happen soon enough. Id. ¶ 38. Hogue slipped and fell

frontward down the cement stairs on February 1, 2019, flipping several times. 2 As a




2The alleged dates in the complaint are somewhat confusing. Hogue alleges both that he
moved to Housing Unit 66 around February 2019 and also fell down the stairs in that unit
on February 1, 2019, which implies that he either moved to Housing Unit 66 before
February 2019, or that he fell on the first day of his stay there.
                                            3
    Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 4 of 13 PageID #:323




result, he lost consciousness. Id. ¶ 39. The fall caused Hogue to suffer neck and back

pain, swelling of the hip, and face scratches. Id. ¶ 40.

      As a result of these injuries, Hogue participated in physical therapy twice a

week for two months. He also received electrotherapy. He was also treated with a

topical menthol ointment for his hip, back massages, and a neck brace. Id. ¶ 42. He

continues to suffer pain and physical limitations because of the fall and is currently

in a nursing and rehabilitation facility because of these injuries. Id. ¶ 43.

      In March 2019, Hogue was transferred to Housing Unit 38, where he was

assigned his own room, without the need for a stairwell. While living in Housing

Unit 38, Hogue also received his meals by delivery. Id. ¶ 47. That same month, he

visited the medical clinic complaining of several falls in the prior several weeks and

of neck pain—though the complaint does not make clear where these falls took place

or whether the falls were before or after his transfer to Housing Unit 38. Id. ¶ 48.

About a week later, he returned to the medical clinic to ask about switching to a soft

neck brace. That report was signed by Nurse Tuell and notes that Dr. Zahtz

reviewed Hogue’s x-ray. Id. ¶ 49.

      Hogue alleges that in April 2019, the prison stopped treating his medical

conditions after they were notified of his lawsuit, 3 although he does not allege what

treatment he sought during this time and what was denied. Id. ¶ 50. He also




3 The Court is unsure what “lawsuit” Plaintiff is mentioning. Obviously, that “lawsuit”
cannot be this action because the space-time continuum does not work that way. See Dkt. 1
(original complaint filed on July 8, 2019).
                                            4
   Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 5 of 13 PageID #:324




concludes that the prison’s denials of reasonable accommodations for his medical

issues and disabilities were pursuant to a policy, practice, or custom. Id. ¶ 54.

      On June 29, 2020, Warden Varga filed a motion to dismiss Hogue’s second-

amended complaint. Dkt. 61. Defendants Wexford Health Sources, Nurse Tuell, and

Dr. Zahtz filed a separate motion to dismiss four days later. Dkt. 63. Neither Officer

Doe nor the Illinois Department of Corrections have filed motions to dismiss.

II. Analysis

      To defeat a motion to dismiss, the plaintiff must have alleged facts sufficient

to “state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007). This means that a plaintiff’s well-pleaded factual

allegations must allow “the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 566 U.S. 622, 678

(2009). The Court accepts as true all of the plaintiff’s well-pleaded allegations and

views them in the light most favorable to the plaintiff. Landmark Am. Ins. Co. v.

Deerfield Constr., Inc., 933 F.3d 806, 809 (7th Cir. 2019). Furthermore, “[o]n a

motion to dismiss, defendants have the burden of demonstrating the legal

insufficiency of the complaint – not the plaintiffs or the court.” Reyes v. City of

Chicago, 585 F. Supp. 2d 1010, 1017 (N.D. Ill. 2008).

      A. Motion to Dismiss by Warden John Varga

      Hogue sues Warden John Varga in both his official and personal capacities.

Dkt. 39, ¶ 6. Varga moves to dismiss Hogue’s claims against him in both capacities.




                                            5
   Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 6 of 13 PageID #:325




             1. Official Capacity

      The Eleventh Amendment forecloses any claim against a state official in their

official capacity for money damages. Graham, 473 U.S. at 169. Furthermore, state

officials being sued in their official capacity for money damages are not considered

persons under § 1983. See Arizonans for Official English v. Arizona, 520 U.S. 43, 69

n.24 (1997). Instead, those claims must seek injunctive relief. But Hogue only sues

Warden Varga for monetary relief. And because Hogue is no longer an inmate at

Dixon Correctional Center, any prayer for injunctive would be moot regardless.

Daugherty v. McClusky, No. 3:18-cv-50088, 2021 U.S. Dist. LEXIS 46358, at *9–10

(N.D. Ill. Mar. 12, 2021). Therefore, Hogue’s official capacity claims against Warden

Varga are dismissed with prejudice.

             2. Personal Capacity

      Hogue brings two distinct claims of Eighth Amendment violations. Count I

applies to his incarceration from January 2018 through March 2019. Dkt. 39, at 10.

Count II applies to his incarceration from April 2019 through October 2019. Id. at

12. Again, Hogue was allegedly transferred to Housing Unit 38—where he had

meals delivered and did not have to use a stairwell—in March 2019. So, Count I

concerns his time before being transferred to the better housing unit, and Count II

covers the time after. Still, Warden Varga’s motion to dismiss fails to recognize that

Hogue has brought two claims of Eighth Amendment violations. Specifically,

Warden Varga confines his argument to the time period when Hogue was living in




                                          6
    Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 7 of 13 PageID #:326




Housing Units 44 and 66. Therefore, if Varga intended to move for dismissal as to

Count II, that motion is denied for failure to develop the argument. 4

       Warden Varga argues that Hogue has not alleged enough personal

involvement on the part of Warden Varga or a sufficiently culpable state of mind.

Dkt. 61, at 5. Specifically, he argues that Hogue did not allege that he had any

personal involvement with Hogue’s placement in Housing Unit 44 and that Hogue’s

allegation that Varga ordered Hogue’s transfer to Housing Unit 66 is “without any

basis or support.” Id. at 6. Furthermore, Warden Varga argues that Hogue’s

allegations that he complained to Varga about his blindness and difficulty walking

up and down the stairs and that Varga took no action are insufficient:

“Plaintiff never alleges how he ‘complained’ to Varga or how he allegedly made

Varga aware of his situation. More important, Plaintiff never alleges that he

interacted with Varga.” Id. at 7. This is a weak argument.

       Additionally, Warden Varga contends that Hogue’s allegations amount to

Varga being aware of Hogue’s circumstances and that such allegations do not



4 The Court recognizes that paragraphs 74 through 77 of Hogue’s complaint—which are
within the section for Count II—are confusing. They allege facts that occurred before the
time period in question. Thus, they have no relevance to Count II, which is specifically
related to the purported failure to continue treating Hogue’s medical conditions. Still, the
Court will not consider an argument when the movant has not clearly included it in the
motion to dismiss. “[P]erfunctory and undeveloped arguments, and arguments that are
unsupported by pertinent authority, are waived (even where those arguments raise
constitutional issues).” Crespo v. Colvin, 824 F.3d 667, 674 (7th Cir. 2016) (quoting United
States v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991)). Varga does, however, argue in
reply for dismissal of Count II. But arguments raised for the first time in reply are waived.
United States v. Waldrip, 859 F.3d 446, 450 n.2 (7th Cir. 2017). That is also true of Warden
Varga’s argument that Hogue conflates the need to provide him disability accommodations
with deliberate indifference to a serious medical condition. That argument appears no
where in the brief in chief.
                                              7
   Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 8 of 13 PageID #:327




amount to facilitating, condoning, or turning a blind eye—such that Varga was

deliberately indifferent. Effectively, Varga argues that Hogue seeks to hold him

responsible under a theory of respondeat superior instead of for his personal

involvement. Id.

      For Eighth Amendment claims, Courts determine whether the defendant

acted with deliberate indifference to a serious medical condition. Perry v. Sims, No.

19-1497, 2021 U.S. App. LEXIS 6165, at *8–9 (7th Cir. Mar. 3, 2021). “Liability

arises only where an official has knowledge of a substantial risk of harm stemming

from a serious medical condition and fails to take reasonable measures to mitigate

the risk.” Id. Still, deliberate indifference requires that plaintiffs allege conduct that

amounts to more than mere negligence. Farmer v. Brennan, 511 U.S. 825, 835

(1994). Instead, “deliberate indifference [lies] somewhere between the poles of

negligence at one end and purpose or knowledge at the other.” Id. at 836.

      As the Seventh Circuit has explained, deliberate indifference is a subjective

standard. “To demonstrate deliberate indifference, a plaintiff must show that the

defendant ‘acted with a sufficiently culpable state of mind,’ something akin to

recklessness.” Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011) (quoting Johnson

v. Snyder, 444 F.3d 579, 585 (7th Cir. 2006)). Critically, plaintiffs must allege how

each defendant in an individual capacity suit was involved in the alleged

constitutional violation. Minix v. Canarecci, 597 F.3d. 824, 833 (7th Cir. 2010).

      The allegation that Warden Varga was personally involved in Hogue’s

reassignment to Housing Unit 66 is enough to state a claim for deliberate



                                            8
   Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 9 of 13 PageID #:328




indifference. First, Hogue alleges that the prison had a housing unit tailored to

meet the needs of its disabled inmates. Id. ¶ 30. Second, Hogue alleges that the

medical unit gave him a permit to be housed in a unit without a high gallery or a

high bunk because of his serious medical conditions. Id. ¶ 20. Finally, Hogue alleges

that Warden Varga was personally involved in his being assigned to a unit that did

not meet these requirements. Id. ¶ 31. This is enough to imply that Warden Varga

knew about Hogue’s conditions and assigned him to an ill-suited housing unit

anyway—contrary to the permit issued by the medical staff.

      Warden Varga argues the assertion that he ordered the move is without

support. But that assertion is based on a correctional officer telling Hogue that the

order “came from the top,” which Hogue interpreted as Warden Varga. Id. On a

motion to dismiss, the Court accepts all reasonable inferences in Hogue’s favor. This

inference is easily reasonable, and it is enough to defeat Varga’s motion. These

allegations, read in their totality and taken as true, create the reasonable inference

that Warden Varga is liable for violating Hogue’s rights under the Eighth

Amendment. The allegations may not be proven true, but they are enough to entitle

Hogue to discovery.

      B. Motion to Dismiss by Dr. Zahtz, Nurse Tuell, and Wexford Health

Sources

      In a separate motion, Defendants Dr. Zahtz, Nurse Tuell, and Wexford

Health Sources move to dismiss Counts I and II. Dkt. 63. In it, they argue that

Hogue’s allegations are conclusory and do not raise an inference of liability.



                                          9
  Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 10 of 13 PageID #:329




      To reiterate, Hogue must allege facts that show how each defendant was

personally involved in the alleged Eighth Amendment violation. Minix v. Canarecci,

597 F.3d. 824, 833 (7th Cir. 2010). And he must allege facts that show each

defendant was deliberately indifferent to his serious medical conditions; a higher

bar than negligence. Farmer v. Brennan, 511 U.S. 825, 835 (1994).

             1. Dr. Zahtz and Nurse Practitioner Tuell

      The allegations in Count I fail to state a claim against Dr. Zahtz or N.P.

Tuell. This claim covers the period from Hogue’s incarceration until about the time

he was transferred to Housing Unit 38, which appears to have met his needs. Hogue

alleges that he was given a permit from the medical clinic when he arrived at DCC

that recommended he be housed in a unit with a low gallery and a low bunk. So, at

least on entry, the medical staff was trying to accommodate his needs.

      Hogue then alleges that he visited Dr. Zahtz on October 30, 2018, that Dr.

Zahtz was aware of his conditions, but that he took no action to place Hogue in a

better housing unit. Dkt. 39, ¶ 23. Hogue alleges that he visited the medical clinic

again on January 25, 2019, spoke to both N.P. Tuell and Dr. Zahtz, and requested

meal delivery because of his conditions. Id. ¶ 28. During these visits, he explained

the difficulties he was experiencing and was told by Nurse Tuell and Dr. Zahtz that

he would have to speak with Warden Varga. Id. 28. Nothing in his allegations,

taken as true, show that any medical staff had any authority over housing issues

other than to issue a permit recommending accommodations; a permit that was




                                          10
    Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 11 of 13 PageID #:330




issued. These are the only allegations relevant to Hogue’s Count I claim against Dr.

Zahtz and N.P. Tuell, and they do not reach the level of deliberate indifference. 5

       Count II of Hogue’s Eighth Amendment claims against Dr. Zahtz and N.P.

Tuell focuses on Hogue’s time after being transferred to the better housing unit. In

what appears to be an alleged retaliation for filing the present lawsuit, Hogue

alleges that they, along with the other Defendants, stopped providing him with

medical care. Id. ¶ 78. That is it. If that is true, then it is troubling. Williams v.

Kasper, 599 F.3d 791 (7th Cir. 2010). But that conclusory allegation is not enough to

state a claim. Hogue does not allege that he requested medical care or that he even

visited the medical clinic. This is not enough to raise a plausible inference that Dr.

Zahtz or N.P. Tuell manifested deliberate indifference to Hogue’s serious conditions.

       Because Hogue has failed to state a claim against Dr. Zahtz and N.P. Tuell,

both Counts I and II against them are dismissed without prejudice.

       2. Wexford Health Sources

       Hogue also sues Wexford Health Sources under Monell v. Dep’t of Soc. Servs.,

436 U.S. 658 (1978). Liability under Monell exists only “when execution of a

government’s policy or custom, whether made by its law-makers or by those whose

edicts or acts may fairly be said to represent official policy, inflicts the injury.”

Calhoun v. Ramsey, 408 F.3d 375, 379 (7th Cir. 2005) (quoting Monell, 436 U.S. at

694 (1987)).


5Hogue also alleges that he visited the medical clinic around March 28, 2019, and asked
about switching from a hard neck collar to a soft one and that Dr. Zahtz reviewed his x-ray.
Dkt. 23, ¶ 49. He does not allege that he was denied the opportunity to make the switch.
The Court is unaware how this allegation is relevant to his claims.
                                             11
  Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 12 of 13 PageID #:331




      Under Monell, liability may lie in three circumstances: (1) the defendant

employs an express policy that causes the constitutional injury, (2) the defendant

has established a widespread practice that is so well settled that it constitutes a

custom or usage, or (3) the defendant has final policymaking authority and has

caused the constitutional injury. McCormick v. City of Chi., 230 F.3d 319, 324 (7th

Cir. 2000). Furthermore, the allege policy or practice must be the “direct cause or

moving force behind the constitutional violation.” Woodward v. Corr. Med. Servs.,

368 F.3d 917, 927 (7th Cir. 2004). Although plaintiffs must plead enough facts to

make their claim plausible, such that it raises the inference of liability, the

Supreme Court has clearly held “that federal courts must not apply a heightened

pleading standard” to Monell claims. McCormick, 230 F.3d at 323.

      Here, Hogue’s complaint falls well short of alleging a plausible claim under

Monell. He alleges that “[p]ursuant to a policy, pervasive practice, or custom at

Dixon and Wexford, Defendants denied Mr. Hogue reasonable disability

accommodations, such as accessible housing, walking assistance, and food delivery,

to accommodate his legally blind status and other serious conditions.” Dkt. 39, ¶ 54.

He also alleges that N.P. Tuell and Dr. Zahtz were operating under the policies and

customs of Wexford. Id. ¶ 62. Nothing in these allegations explains what the

purported policy, practice, or custom is.

      If anything, Hogue’s complaint shows that a policy existed to issue permits to

qualifying inmates to be placed in housing suitable to their needs. After all, he

alleges that he received such a permit. That the prison itself did not follow the



                                            12
  Case: 3:19-cv-50151 Document #: 88 Filed: 03/17/21 Page 13 of 13 PageID #:332




recommendations of its medical provider does not show a policy on the part on the

part of that medical provider. Therefore, Hogue’s claims against Wexford Health

Sources are dismissed without prejudice.

III. Conclusion

      For the reasons explained above, Warden Varga’s motion to dismiss Hogue’s

complaint [61] is granted as to the official capacity claims and denied as to the

individual capacity claims. The consolidated motion to dismiss Hogue’s claims

against N.P. Tuell, Dr. Zahtz, and Wexford Health Sources [63] is granted. The

dismissal of Hogue’s complaint against Warden Varga in his official capacity is with

prejudice. The remaining dismissals are without prejudice. Hogue has until April 7,

2021 to file an amended complaint.



Date: March 17, 2021

                                                         ___________________________
                                                          Honorable Iain D. Johnston
                                                         United States District Judge
                                                           Northern District of Illinois
                                                                    Western Division




                                           13
